﻿ Mr. President I should like, on behalf of my Government, to welcome you warmly and to express my hope that the thirty-fourth session of the General Assembly under your leadership will be successful in its work.
35.	On behalf of my Government, I should like to are some people who, to put it mildly, are behaving rather strangely. They acknowledged that the Pol Pot regime pursued a policy of genocide and for years had raided the border areas of Viet Nam, but in practice they closed their eyes to it and in this way they justify the "right to existence" of a regime that committed unpardonable crimes against the Kampuchean people. They also serve to justify the acts of the aggressor which invaded Viet Nam from the north.
58.	In recent years significant changes have occurred in the Near East.
59.	A popular revolution has triumphed in Afghanistan, but it has still to fight counter-revolutionaries and the foreign forces which assist them. My Government expresses its solidarity with the revolution in Afghanistan and stands at its side in its hard struggle.
60.	Present-day developments point to an increasingly active participation of Latin American countries in the struggle for a democratic and independent pattern of political and economic development. We welcome the democratic changes in Nicaragua and reject any manoeuvres designed to impose on that country arrangements alien to the interests of the people. It is for the long-suffering Nicaraguan people to choose the path they wish to follow.
61.	The Hungarian Government continues to pledge its solidarity with the Arab peoples fighting for the elimination of the consequences of the Israeli aggression, and is in favour of a just and lasting settlement of the Middle East. The separate peace treaty between Egypt and Israel disregards the concerns of the Arab peoples, tends to increase tension in the region and is a source of new conflicts. That is why we refuse to accept the separate peace treaty and oppose the effort to have it recognized by the United Nations. A just and lasting settlement can be brought about only with the equal participation of all the interested parties, including the Palestine Liberation Organization [PLO], and that settlement should ensure the right of the Palestinian Arab people to establish a State of their own.
62.	The recent Sixth Conference of Heads of State or Government of Non-Aligned Countries in Havana was a true reflection of the increasing role being played by the non-aligned movement in shaping international political life. Following the movement's traditions, the meeting of Heads of State and Government once again raised its voice against imperialism, colonialism, neo-colonialism and racism, and in favour of disarmament. The Hungarian Government supports the just aspirations of the non-aligned movement and agrees with the substance of the Havana Declaration.
63.	My Government is increasingly concerned over some of the alarming phenomena occurring in the world economy which are manifest in no small measure in the protectionist and discriminatory tendencies of the developed capitalist countries and the international monopolies. We find it unacceptable that the capitalist countries should be shifting the burden of solutions to their internal economic problems to other countries, particularly those which are economically less developed.
64.	My Government believes that the activity of the United Nations in the field of formulating economic policy should concentrate on the restructuring of international economic relations on a democratic and just basis, on the reorganization of the prevailing pattern of the international division of labour and of the structure of the world economy. The world conferences held in 1979 and scheduled for 1980, particularly the special session of the General Assembly to be held in 1980, have a significant role to play in economic development over the next decade. Our delegation will do its best to promote efforts seeking to ensure that the relevant provisions to be worked out take due account of the positive principles laid down in important United Nations resolutions on economic matters, particularly the Charter of Economic Rights and Duties of States, and reflect faithfully the real causes of the state of backwardness in developing countries as well as the material and moral responsibility of the developed capitalist countries. These provisions should also make clear the close relations between international economic and political processes on the one hand, and the internal and external conditions of economic growth on the other.
65.	As I have had several occasions to state from this rostrum, my Government considers it necessary that the effectiveness of the United Nations should be enhanced. We appreciate the significant personal efforts made towards that goal by the Secretary-General, Mr. Kurt Waldheim, whom we had the pleasure of welcoming to Hungary last July. The Charter of the United Nations contains numerous possibilities that have not yet been sufficiently used to that end. We still hold that the provisions of the Charter on the purposes and principles of the United Nations, as well as on its organs and their functions, provide an appropriate basis for performing the tasks incumbent upon us.
66.	The constant and considerable increase in the United Nations budget is a matter of concern. We think that effective measures should be taken to reduce the rate of increase in expenditure.
67.	It is with these reflections in mind that I have sought to outline my Government's position on some of the major international issues before the General Assembly. We hope that the work of the present session of the United Nations General Assembly will live up to our expectations and that the world Organization will contribute substantially to the realization of the ardent wish of all of us to establish firmly lasting international peace and security.